Case: 14-11112      Document: 00513378194         Page: 1    Date Filed: 02/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11112                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 12, 2016
KESHA TERRY,                                                               Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

ROSEMARY INOCENCIO; CAROL BOYD; CHIVAS SQUARE
APARTMENTS, L.P.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-660


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant Kesha Terry filed a complaint alleging race discrimination in
violation of the Fair Housing Act in the Northern District of Texas. The district
court granted summary judgment in favor of Appellees because Terry had
failed to establish a prima facie case of race discrimination or demonstrate that
Appellees’ legitimate, nondiscriminatory reasons for their actions were


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-11112       Document: 00513378194          Page: 2     Date Filed: 02/12/2016



                                       No. 14-11112
pretextual. Terry now appeals to this Court, but her briefing fails to engage
with the district court’s reasoning, cite to the record, or cite relevant case law.
“Although we liberally construe briefs of pro se litigants and apply less
stringent standards to parties proceeding pro se than to parties represented by
counsel, pro se parties must still brief the issues and reasonably comply with
the standards of Rule 28.” 1 Terry has failed to do either, and we thus affirm
the district court’s dismissal of her Fair Housing Act claims.
       Terry devotes most of her briefing to a number of state law claims.
Appellees urge that we need not address these claims because they were not
alleged in the second amended complaint or argued in Terry’s opposition to
their motion for summary judgment. 2 Terry did, however, raise these claims
in her objections to the magistrate judge’s findings, conclusions, and
recommendation. Given Terry’s pro se status, the district court should have
construed her objections as a motion for leave to amend her complaint. 3
Though this Court normally reviews the district court’s failure to comment on
such an implicit motion for abuse of discretion, 4 we decline to do so here
because it is unclear if the district court would choose to exercise supplemental
jurisdiction over any potentially meritorious state law claims. 5 Accordingly,
we remand to allow the district court to consider whether to grant Terry leave




       1  Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam) (footnote omitted);
accord Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
        2 See Celanese Corp. v. Martin K. Eby Constr. Co., 620 F.3d 529, 531 (5th Cir. 2010)

(“The general rule of this court is that arguments not raised before the district court are
waived and will not be considered on appeal.”).
        3 See United States v. Riascos, 76 F.3d 93, 94 (5th Cir. 1996) (per curiam).
        4 See id. at 94-95.
        5 See Enochs v. Lampasas County, 641 F.3d 155, 161 (5th Cir. 2011) (“Our general rule

is to dismiss state claims when the federal claims to which they are pendent are dismissed.”
(quoting Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992)));
see also Coghlan v. Wellcraft Marine Corp. 240 F.3d 449, 455 (5th Cir. 2001); Bass v.
Parkwood Hosp., 180 F.3d 234, 246-47 (5th Cir. 1999).
                                              2
     Case: 14-11112       Document: 00513378194         Page: 3     Date Filed: 02/12/2016



                                       No. 14-11112
to amend, 6 and if so, to consider whether to exercise supplemental jurisdiction
over any newly added state law claims. We note that if the district court
declines to exercise supplemental jurisdiction over Terry’s state law claims the
dismissal “should expressly be without prejudice so that the plaintiff may refile
h[er] claims in the appropriate state court.” 7
       We AFFIRM the dismissal of Terry’s Fair Housing Act claims and
REMAND for consideration of Terry’s implicit motion for leave to amend.




       6 To be clear, the district court should consider whether granting leave to amend would
be appropriate or inappropriate for any reason.
       7 Bass, 180 F.3d at 246.

                                              3